FILED
                                                                         OCTOBER 5, 2017
                                                                    In the Office of the Clerk of Court
                                                                   WA State Court of Appeals, Division III




             IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                DIVISION THREE

    IN THE MATTER OF THE MARRIAGE                 )        No. 34799-1-111
    OF                                            )
                                                  )
    KELLI BENJAMIN,                               )
I                                                 )
I
l                        Respondent,              )        UNPUBLISHED OPINION
                                                  )

I          and

    GREG BENJAMIN,
                                                  )
                                                  )
                                                  )
                                                  )
                         Appellant.               )

          FEARING, C.J. -    Greg Benjamin appeals from the trial court's denial of his

    motion to vacate a dissolution decree and parenting plan entered in 2009. We affirm.

                                          PROCEDURE

           Only the facts transpiring after litigation began bear relevance to this appeal. On

    September 3, 2008, Kelli Benjamin petitioned for dissolution of her marriage to Greg

    Benjamin and filed a proposed parenting plan for the care of the couple's six-year-old

    daughter. On the same day, Kelli requested an ex parte restraining order against Greg.

    Kelli alleged she feared Greg's presence due to his history of violence, pending assault

    charges, and verbal threats. The court granted the restraining order and scheduled a show
No. 34799-1-111
In re Marriage of Benjamin


cause hearing for September 16, 2008. The court continued the hearing twice because

Kelli was unable to serve Greg.

       On October 10, 2008, Kelli Benjamin sought a court order permitting service of

Greg Benjamin by mail at his last known address on East 8th Avenue, in Spokane. She

requested service by mail because she could not locate Greg within Washington State and

because he concealed himself to avoid service of process. In support of her application,

Kelli filed a sheriffs return of service, wherein Spokane County Sheriff Ozzie Knezovich

certified that, after three attempts, he was unable to serve Greg at the 8th Avenue address.

The trial court granted Kelli's request. The court's order provided that Kelli must

complete a return of service form to confirm the mailing. Our record lacks any return of

service.

       The trial court continued a hearing on Kelli Benjamin's petition for dissolution of

marriage and proposed parenting plan three more times because Greg Benjamin remained

unserved. Based on both parties' failure to respond to requests by the court regarding the

status of the pending dissolution case, the court ordered Kelli and Greg Benjamin to

appear on January 22, 2009 and show cause why the case should not be dismissed. The

court dismissed the case on January 23, 2009. The order of dismissal confirmed the court

mailed a copy of the order to Kelli. The order did not confirm its mailing to Greg.

       On March 13, 2009, Kelli Benjamin moved the court to vacate its dismissal. The

court found good cause to grant her motion and vacated the dismissal.

                                             2
No. 34799-1-111
In re Marriage of Benjamin


       On May 7, 2009, Kelli Benjamin asked the court for an order allowing service by

publication. She again averred that she could not find Greg Benjamin in this state and he

concealed himself to avoid service of summons. Kelli declared that she "tried to serve

[Greg] by paying police, certified mail and had other copies of divorce made for others to

serve [him] and cannot locate him." Clerk's Papers (CP) at 71. She also certified that

she mailed a copy of the summons in an envelope addressed to Greg's residence. Kelli

did not disclose the identities of those individuals who attempted service on Greg. The

court granted Kelli's motion to publish service.

       Kelli served Greg by publication in the Liberty Lake Splash on six consecutive

weeks from May 14, 2009 through June 18, 2009. The Liberty Lake Splash is a weekly

newspaper with general circulation in Liberty Lake and growing city's environs in

Spokane County. In May 2001, Spokane County approved the Liberty Lake Splash as a

legal newspaper. Kelli submitted to the court proof of service by publication in the form

of a declaration from Joshua Johnson, the publisher of the Liberty Lake Splash.

       On August 7, 2009, Kelli Benjamin filed a motion for default based on Greg

Benjamin's failure to appear. The trial court issued an order of default on the same day.

      On August 27, 2009, the court entered a decree of dissolution. The decree

continued the restraining order against Greg and prohibited him from entering his

daughter's home or school or coming within two city blocks of her. On August 27, the

trial court also entered Kelli's proposed parenting plan. The plan placed the daughter

                                             3
No. 34799-1-111
In re Marriage of Benjamin


with Kelli and restricted Greg's residential time with the daughter based on a history of

acts of domestic violence. The parenting plan recorded that Greg's conduct might

adversely affect his daughter because of domestic abuse that created the danger of serious

damage to the child's psychological development. The parenting plan, however, granted

Greg residential time with his daughter every other Thanksgiving, every Christmas Eve,

every Father's Day, and every other one of her birthdays.

       On October 10, 2009, Kelli Benjamin filed a petition to extend the domestic

violence protection order. The Spokane Police Department attempted to serve Greg

Benjamin with the petition on four occasions to no avail. A police officer attested that

"[Greg's] truck was at the address every time I went there. The one time someone came

to the door they were uncooperative. I sat at the address for 1 Yi hours with no luck." CP

at 244. The trial court ordered that Kelli serve the extension request by mail. The court

entered three ex parte orders for renewal of the order due to a lack of service on Greg.

Then on November 5, 2009, the trial court dismissed Kelli's petition for renewal because

Kelli did not attend court that day.

       On October 13, 2015, six years after entry of the dissolution decree and parenting

plan, Greg Benjamin filed a petition to modify the parenting plan. On December 8, 2015,

the trial court found adequate cause for the petition and, as of June 29, 2016, trial was

pending. With his petition, Greg averred that he had visited twice a week with his

daughter at his home for eight to nine years.

                                                4
No. 34799-1-III
In re Marriage of Benjamin


       On May 23, 2016, Greg Benjamin filed a motion to vacate the August 27, 2009

dissolution order and parenting plan entered by default. In addition to noting clerical

errors in the documents, Greg argued that Kelli did not exercise reasonable diligence in

attempting to personally serve him and that Kelli misled the court regarding her ability to

serve him. In support of his contention, Greg attached an insurance check from 2010

addressed to both himself and Kelli and a 2007 computer entry from Oz Fitness that

indicated he remained on Kelli's account as her husband. Greg claimed he did not learn

of the dissolution proceedings until October 5, 2015. In response to Greg Benjamin's

motion to vacate, the court ordered a show cause hearing.

       Kelli Benjamin filed a counter-motion for attorney's fees due to Greg's bad faith

and intransigence in bringing the motion to vacate without a legal basis. She contended

that Greg did not file the motion within a reasonable time and not within a year. In a

supporting declaration, Kelli denied that Greg lacked knowledge of the dissolution

proceedings and cited to a declaration dated October 13, 2015 wherein Greg allegedly

admitted that he knew about the divorce and "' did not want to rock the boat.' " CP at

131. Our record lacks an October 13, 2015 declaration.

      During oral argument on Greg Benjamin's motion to vacate, Greg maintained that

he knew not of the dissolution proceedings until October 15, 2015 when Kelli personally

served him with the 2009 dissolution orders. Greg stated that he lacked any reason to

believe Kelli attained a divorce. He emphasized a series of alleged facts: (1) he remained

                                             5
No. 34799-1-III
In re Marriage of Benjamin


in contact with Kelli by attending dinners and games with their children, (2) he remained

on Kelli's Oz Fitness account as her husband until 2014, (3) he frequented Oz Fitness

almost every day to exercise and Kelli worked at Oz Fitness, (4) his sisters worked with

Kelli at Oz Fitness, but she never asked them to serve him, (5) until August 2010, he

maintained the same permanent residence on 8th A venue, the home he shared with Kelli

and their children, and (6) he never received the 2009 pleadings by mail.

       At the show cause hearing, Kelli Benjamin's counsel informed the trial court that

Greg Benjamin conceded, in a previous declaration, knowledge of the finality of the

divorce as late as 2012. Counsel argued, based on this acknowledgment, that the passage

of time barred Greg from vacating the default because (i) he did not file his motion within

one year, and (ii) even if Kelli committed fraud, Greg did not bring his motion within a

reasonable amount of time.

       The trial court denied Greg Benjamin's motion to vacate because Greg failed to

establish a basis for vacation under CR 60. In its written order denying the motion, the

court found that (1) Kelli published service, during May and June 2009, in an approved

newspaper for Spokane County, (2) Kelli oddly failed to file proof of mailing after

obtaining two orders to serve by mail, but this failure likely does not show that Kelli

misled the court or committed fraud, (3) the sheriff's office and the police department

similarly experienced difficulty in completing service of process on Greg, and (4) in a

domestic violence proceeding, Greg was personally served and did not appear.

                                             6
No. 34799-1-III
In re Marriage of Benjamin


                                 LAW AND ANALYSIS

       On appeal, Greg Benjamin contends that the trial court erred when denying his

motion to vacate the court's August 27, 2009 dissolution order and parenting plan. He

argues that Kelli Benjamin fraudulently obtained the default judgment and that Kelli

improperly served him such that the orders are void. Kelli rejects Greg's arguments on

the merits. She also argues that, because Greg failed to personally serve her with the

order to show cause to vacate the decree and because Greg untimely filed the motion to

vacate, this court should not or cannot hear the merits of the motion.

       This court reviews a trial court's decision on a motion to vacate an order of default

or default judgment for abuse of discretion. Morin v. Burris, 160 Wash. 2d 745, 753, 161
P.3d 956 (2007). Discretion is abused if it is exercised on untenable grounds or for

untenable reasons. Morin v. Burris, 160 Wash. 2d at 753. A decision is based on untenable

grounds or made for untenable reasons if it rests on facts unsupported in the record or

was reached by applying the wrong legal standard. Mitchell v. Washington State Institute

of Public Policy, 153 Wash. App. 803, 821-22, 225 P.3d 280 (2009).

       CR 60, on which the trial court relied, applies to all judgments, not only judgments

obtained by reason of a default by the defendant. CR 60(b) reads, in relevant part:

              Mistakes; Inadvertence; Excusable Neglect; Newly Discovered
       Evidence; Fraud; etc. On motion and upon such terms as are just, the
       court may relieve a party or his legal representative from a final judgment,
       order, or proceeding for the following reasons:



                                             7
No. 34799-1-111
In re Marriage of Benjamin


             (4) Fraud (whether heretofore denominated intrinsic or extrinsic),
       misrepresentation, or other misconduct of an adverse party;
             (5) The judgment is void;

              (7) If the defendant was served by publication, relief may be granted
       as prescribed in RCW 4.28.200;

                The motion shall be made within a reasonable time and for reasons
       ( 1), (2) or (3) not more than 1 year after the judgment, order, or proceeding
       was entered or taken.

       In total, CR 60(b) catalogs eleven grounds for vacation of a judgment, the first

three grounds of which must be brought within one year of the entry of the judgment or

order. The remaining grounds must be brought within a reasonable amount of time,

except under CR 60(b)(5), which impliedly directs a court to vacate a default judgment

that is void regardless if the motion is not brought within a reasonable amount of time.

Greg Benjamin relies on CR 60(b)(4), (5), and (7) in his appeal.

       Initially, Kelli Benjamin argues the motion is moot because Greg never personally

served her with the order to show cause. She emphasizes that Greg's return of service

identifies service on Kelli's attorney's office, but she never agreed to service on her

counsel. Nevertheless, Kelli did not raise this argument before the trial court.

       A party may not generally raise a new argument on appeal that the party did not

present to the trial court. In re Detention ofAmbers, 160 Wash. 2d 543, 557 n.6, 158 P.3d
1144 (2007). A party must inform the trial court of the rules of law she wishes the court

to apply and afford the trial court an opportunity to correct any error. Smith v. Shannon,


                                              8
No. 34799-1-111
In re Marriage ofBenjamin


100 Wash. 2d 26, 37, 666 P.2d 351 (1983). This court may decline to consider an issue

inadequately argued below. International Association of Fire Fighters, Local 46 v. City

ofEverett, 146 Wash. 2d 29, 37, 42 P.3d 1265 (2002); Mid Mountain Contractors, Inc. v.

Department ofLabor & Industries, 136 Wash. App. 1, 8, 146 P.3d 1212 (2006).

       We decline to address Kelli Benjamin's argument of improper service. In her

appeal brief, she fleetingly mentions that Greg failed to follow the procedure to vacate

the judgment by personally serving her with process and she contends such failure

renders the motion moot. Kelli, however, does not cite any legal authority. Kelli also

does not explain why she never raised this issue before the trial court.

       Kelli Benjamin next challenges the timeliness of Greg Benjamin's motion to

vacate. She contends that Greg did not file his motion within a reasonable time as

required by CR 60(b). We note that the trial court did not address timeliness. CR 60(b)

demands that the movant bring the motion within a reasonable time. What constitutes a

reasonable time must be determined by the facts and circumstances of the case, but the

critical period is the time between when the party becomes aware of the order and when

he or she filed the motion to vacate it. Luckett v. Boeing Co., 98 Wash. App. 307, 312, 989
P.2d 1144 (1999).

       Greg Benjamin filed his motion to vacate on May 23, 2016, more than six years

after the dissolution decree. Greg claims that he did not know about the dissolution until

October 2015. At the advice of counsel, he petitioned the court for modification of the

                                             9
No. 34799-1-111
In re Marriage of Benjamin


parenting plan instead of attempting to vacate the dissolution. At some point thereafter,

Greg parted ways with his counsel and then filed the motion to vacate, which is the

manner in which he claims he originally wanted to proceed. Based on Greg's testimony,

the trial court could reasonably conclude that seven months was a reasonable time

between becoming aware of the final orders, coordinating with legal counsel, and filing

the motion to vacate. Therefore, we affirm the motion to vacate on other grounds.

       Greg Benjamin first contends that the trial court erred in denying his motion to

vacate under CR 60(b)(4) because Kelli Benjamin obtained the default judgment decree

by fraudulently declaring that she exerted effort to, but could not, locate him to effectuate

service. He argues that Kelli filed a false affidavit to obtain an order to provide service

by publication when she never mailed the pleadings to him.

       Under CR 60(b )(4 ), the trial court may vacate a judgment procured by fraud,

misrepresentation, or misconduct. CR 60(b )( 4) targets judgments unfairly obtained, not

factually incorrect judgments. Peoples State Bank v. Hickey, 55 Wash. App. 367, 372, 777
P.2d 1056 (1989). Stated differently, CR 60(b)(4) concerns itself with procedural, rather

than substantive, fraud. For this reason, a party seeking vacation of a judgment under

CR 60(b )( 4) must demonstrate that the fraud or misrepresentation caused the entry of the

judgment such that the losing party was prevented from fully and fairly presenting its

case or defense. Lindgren v. Lindgren, 58 Wash. App. 588, 596, 794 P.2d 526 (1990);

Peoples State Bank v. Hickey, 55 Wash. App. at 372. The alleged fraud or

                                             10
No. 34799-1-111
In re Marriage of Benjamin


misrepresentation must be established by clear and convincing evidence. Peoples State

Bank v. Hickey, 55 Wash. App. at 372.

       The record does not establish, by clear and convincing evidence let alone a

preponderance of evidence, that Kelli Benjamin committed fraud or misled the court.

Greg Benjamin's allegations of fraud or misrepresentation rest almost exclusively on his

self-serving, conclusory declarations. Greg submitted a 2010 insurance check payable to

himself and Kelli and a 2007 computer entry for a fitness membership to Oz Fitness

where Greg is listed as Kelli's husband. The computer entry comes from before the

dissolution. The check established nothing about Kelli knowing the whereabouts of Greg

or whether Greg evaded process services.

       The trial court rejected Greg Benjamin's contention that Kelli obtained the default

judgment by fraud. This rejection required the trial court to weigh the credibility of the.

parties. This court does not review credibility determinations on appeal. In re Marriage

ofRideout, 150 Wn.2d 337,350, 77 P.3d 1174 (2003). The trial court did not abuse its

discretion in declining to vacate the decree under CR 60(b)(4).

       Greg Benjamin also contends that the trial court should have granted his motion

under CR 60(b )( 5) because the judgment was void. He argues service was ineffective,

and the trial court violated his due process rights by upholding the 2009 orders.

       A judgment entered in a proceeding failing to comply with procedural due process

requirements is void. In re Marriage ofEbbighausen, 42 Wash. App. 99, 102, 708 P.2d
11
No. 34799-1-III
In re Marriage ofBenjamin


1220 ( 1985). A judgment entered without jurisdiction over the parties is void. Marley v.

Department of Labor& Industries, 125 Wash. 2d 533, 539, 886 P.2d 189 (1994). Proper

service of the summons and complaint is a prerequisite to the court obtaining jurisdiction

over a party, and a judgment entered without such jurisdiction is void. Woodruff v.

Spence, 76 Wash. App. 207, 209, 883 P.2d 936 (1994).

       Greg Benjamin first contends that Kelli failed to act with reasonable diligence in

attempting to personally serve him and thus the trial court should not have permitted

service by publication. Prior to serving Greg by publication, Kelli attempted to

personally serve him through the sheriffs department and then by mail.

       CR 4( c) permits service of summons to be completed by either (i) the sheriff of the

county wherein the service is made, or (ii) any person over eighteen years of age who is

not a party and is competent to be a witness in the action. Under CR 4(g)(l ), if the

sheriff effectuates service, proof of service is satisfied on the return of the sheriffs

endorsement. Kelli filed a sheriffs return of service wherein Sheriff Ozzie Knezovich

attested that he attempted to serve Greg three times, but was unsuccessful. As a result,

Kelli requested and the court ordered service by mail.

       Under CR 4( d)( 4), service by mail is permitted under "circumstances justifying

service by publication" and if the serving party demonstrates, by affidavit, facts showing

that service by mail is just as likely to give actual service by publication. An affidavit

filed in support of service by mail must contain every requirement found in RCW

                                              12
No. 34799-1-III
In re Marriage of Benjamin


4.28.100, except for the requirement that the plaintiff must first mail a copy of the

summons and complaint to defendant prior to obtaining an order to allow service by mail.

Jones v. Stebbens, 122 Wash. 2d 471, 481, 860 P.2d 1009 (1993). An affidavit is sufficient

where it clearly shows all the conditions required, although it does not literally follow the

wording of the statute. Jones v. Stebbens, 122 Wash. 2d at 482 (citing Jesseph v. Carroll,

126 Wash. 661,666,219 P. 429 (1923)).

       Former RCW 4.28.100 (2005) provides in relevant part:

               When the defendant cannot be found within the state, and upon the
       filing of an affidavit of the plaintiff, his agent, or attorney, with the clerk of
       the court, stating that he believes the defendant is not a resident of the state,
       or cannot be found therein, that he has deposited a copy of the summons ...
       and complaint in the post office, directed to the defendant at his place of
       residence, unless it is stated in the affidavit that such residence is not
       known to the affiant, and stating the existence of one of the cases
       hereinafter specified, the service may be made by publication of the
       summons, by the plaintiff or his attorney in any of the following cases:

              (2) When the defendant, being a resident of this state, has departed
       therefrom with intent to defraud his creditors, or to avoid the service of a
       summons, or keeps himself concealed therein with like intent.

       Kelli Benjamin's declaration showed facts satisfying the requirements of RCW

4.28.100. The facts demonstrated that Greg Benjamin, a Washington resident, concealed

himself for the purpose of avoiding service and that Kelli exercised reasonable diligence

to locate Greg by hiring the sheriffs office, who made three attempts at service.

       Greg Benjamin correctly notes that Kelli Benjamin never filed proof of service by

mail. Nonetheless, the lack of a return of service is irrelevant. Under CR 4, failure to

                                              13
No. 34799-1-111
In re Marriage of Benjamin


make proof of service does not affect the validity of the service. CR 4(g)(7); Jones v.

Stebbens, 122 Wash. 2d at 482 (1993). When the petitioner serves process by publication or

mailing, the failure to file proof of notice amounts to a mere irregularity. Jones v.

Stebbens, 122 Wash. 2d at 482 (citing Crider v. Othello, 9 Wn. App. 536,538,513 P.2d 571

(1973)).

       The record demonstrates that, after Kelli Benjamin sought to serve by mail, Greg

Benjamin remained unserved. Accordingly, Kelli requested to serve Greg by publication.

We now evaluate the validity of service by publication.

       The trial court allowed service on Greg Benjamin by publication in accordance

with former RCW 4.28.100. We already cited portions of the statute, but repeat some

portions here:

               When the defendant cannot be found within the state, and upon the
       filing of an affidavit of the plaintiff, his agent, or attorney, with the clerk of
       the court, stating that he believes that the defendant is not a resident of the
       state, or cannot be found therein, and that he has deposited a copy of the
       summons (substantially in the form prescribed in RCW 4.28.110) and
       complaint in the post office, directed to the defendant at his place of
       residence, unless it is stated in the affidavit that such residence is not
       known to the affiant, and stating the existence of one of the cases
       hereinafter specified, the service may be made by publication of the
       summons, by the plaintiff or his or her attorney in any of the following
       cases:

              (2) When the defendant, being a resident of this state, has departed
       therefrom with intent to defraud his creditors, or to avoid the service of a
       summons, or keeps himself concealed therein with like intent;

                 (4) When the action is for (a) establishment or modification of a

                                               14
No. 34799-1-III
In re Marriage of Benjamin


       parenting plan or residential schedule; or (b) dissolution of marriage, legal
       separation, or declaration of invalidity, in the cases prescribed by law.

The court order authorizing publication did not identify any subsection of the statute.

RCW 4.28.100(4) authorizes service by publication in dissolution proceedings. In re

Marriage of Powell, 84 Wn. App. 432,437,927 P.2d 1154 (1996). Reliance on

subsection (4), the pendency of a dissolution action, however, does not secure personal

jurisdiction such that the court could resolve all issues in a dissolution. In re Marriage of

Logg, 74 Wash. App. 781, 786, 875 P.2d 647 (1994). Accordingly, Kelli must rely on

RCW 4.28.100(2) to establish personal jurisdiction. In re Marriage ofLogg, 74 Wn.

App. at 786.

       RCW 4.28.100 permits summons by publication if (i) the defendant cannot be

found in the. state, (ii) the plaintiff files an affidavit stating that she believes the defendant

cannot be found in the state, (iii) a copy of the summons has been mailed to the

defendant's address, if known, and (iv) the plaintiffs affidavit declares that the

defendant, being a resident of the state, departed therefrom with intent to defraud his

creditors, to avoid the service of a summons, or keeps himself concealed therein with like

intent. In re Marriage of Logg, 74 Wash. App. at 785. Kelli Benjamin averred that Greg

Benjamin could not be found in the state and concealed himself to avoid service of the

summons. Kelli stated she unsuccessfully attempted to locate Greg and serve him by

"paying police, certified mail and had other copies of [the] divorce made for others to


                                               15
No. 34799-1-111
In re Marriage ofBenjamin


serve [him]." CP at 71. She also certified that she deposited a copy of the summons in

the post office, directed to Greg's place of residence. Accordingly, Kelli complied with

the dictates ofRCW 4.28.100.

       Evidence supported Kelli Benjamin's declaration that Greg concealed himself to

avoid service by summons. In the related domestic violence proceeding, the Spokane

Police Department attempted to serve Greg at his 8th Avenue address on four separate

occasions with no luck. A sheriff deputy attested that he saw Greg's truck on each

occasion. On one occasion, someone answered the door but refused to cooperate. On

another occasion, the deputy sat at the address for one and one-half hours.

       Greg Benjamin challenges Kelli's use of the Liberty Lake Splash for publication.

RCW 4.28.110 establishes the manner of publication and form of summons. Publication

must be in a newspaper of general circulation in the county where the plaintiff filed suit.

The Liberty Lake Splash fulfilled this requirement. The newspaper's publisher declared

that he published Kelli's summons for six consecutive weeks from May 14, 2009 through

June 18, 2009, fulfilling another statutory dictate. Greg does not challenge the contents

of the summons published. Therefore, Kelli satisfied the publication requirements.

       Greg Benjamin last assigns error to the trial court's denial of his motion to vacate

under CR 60(b )(7). CR 60(b )(7) allows a trial court to relieve a party from a final order

if the defendant was served by publication as prescribed in RCW 4.28.200, but not in a

dissolution action. Nevertheless, Greg fails to follow RAP 10.3(a)(6)'s requirement to

                                             16
No. 34799-1-III
In re Marriage of Benjamin


include in his brief an argument in support of this final assignment of error, together with

citations to legal authority and references to relevant parts of the record. He omits any

reference to RCW 4.28.200's exclusion of marriage dissolution actions. This court does

not consider conclusory arguments that are unsupported by citation to authority. Joy v.

Department ofLabor & Industries, 170 Wn. App. 614,629,285 P.3d 187 (2012).

Passing treatment of an issue or lack of reasoned argument is insufficient to merit judicial

consideration. West v. Thurston County, 168 Wash. App. 162, 187, 27 5 P .3d 1200 (2012);

Holland v. City of Tacoma, 90 Wash. App. 533, 538, 954 P.2d 290 (1998). Therefore, we

decline to review this issue.

         Kelli Benjamin requests attorney fees be awarded against Greg. She wrote in her

brief:

                Ms. Benjamin requests pursuant to RAP 14 that her attorney fees be
         paid to her. Attorney fees are appropriate as this appeal presented no
         genuine issues of merit for review.

Amended Resp't Br. at 10. RAP 14.3(a) only allows statutory attorney fees, not

reasonable attorney fees, along with other costs. Since Kelli prevails on appeal, we grant

her costs available under RAP 14.3(a). Our court commissioner will determine the

amount of costs on the filing of a cost bill.

                                      CONCLUSIONS

         We affirm the trial court's denial of Greg Benjamin's request to vacate the 2009

dissolution decree and parenting plan. We grant Kelli Benjamin's request for costs on

                                                17
No. 34799-1-111
In re Marriage of Benjamin


appeal.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR:




Pennell, J.




                                            18


                                                                                        l